                 Case 2:19-cv-01619-AC Document 14 Filed 04/27/20 Page 1 of 2


1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     DANIEL HONEYCUTT
6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     DANIEL HONEYCUTT,                                             No. 2:19-cv-01619-AC (SS)
13

14                           Plaintiff,
                                                                   STIPULATION AND [proposed]
15                                                                 ORDER FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
          v.                                                       MOTION FOR SUMMARY
17   Andrew Saul,                                                  JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
              IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to April 27, 2020.
24
              This is a third extension, requesting one further business day, necessitated by plaintiff’s
25
     counsel’s having to handle several other matters, and is not objected to by defendant.
26
     Dated:     April 24, 2020                                     /s/ Jesse S. Kaplan
27
                                                                   JESSE S. KAPLAN
28                                                                 Attorney for Plaintiff



                                              [Pleading Title] - 1
               Case 2:19-cv-01619-AC Document 14 Filed 04/27/20 Page 2 of 2


1

2

3                                                                McGREGOR W. SCOTT
                                                                 United States Attorney
4                                                                DEBORAH LEE STACHEL
5
                                                                 Regional Counsel, Region IX
                                                                 Social Security Administration
6

7    Dated: April 24, 2020                                        /s/ per e-mail authorization
8                                                                CAROL S. CLARK
                                                                 Special Assistant U.S. Attorney
9                                                                Attorney for Defendant
10

11

12                                               ORDER
13

14
            For good cause shown on the basis of this stipulation, the requested extension of
15
     plaintiff’s time to file a motion for summary judgment brief is extended to April 27, 2020.
16

17          SO ORDERED.
18   Dated: April 27, 2020
19

20

21

22

23

24

25

26

27

28



                                             [Pleading Title] - 2
